Citation Nr: 1202846	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-35 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic hepatitis B.  

2.  Entitlement to service connection for a bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. C. Schingle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to January 1986, from January 1983 to January 1986, and from February 1991 to June 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  The claim for service connection for a bilateral ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the Veteran's claim for service connection for chronic hepatitis B appeal has been obtained.

2.  At no time during the current appeal period has the Veteran been shown to have a diagnosis of chronic hepatitis B.  


CONCLUSION OF LAW

Chronic hepatitis B was not incurred in or aggravated by active duty.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  VA also has duties to assist the Veteran in the development of his/her appeal.  

With respect to the duty to notify, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court also observed that a claim for service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a) & Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  Compliance with the first Quartuccio element requires notice of these five elements.  Id.  

In the current appeal, with respect to the Veteran's claim for service connection for chronic hepatitis B, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions as to this issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  Specifically, a letter furnished to the Veteran in October 2007, prior to the initial adjudication (and denial) of his claim for service connection for hepatitis B in August 2008, satisfied these VCAA notice requirements.  Thus, the Board finds that VA has complied with its duty to notify the Veteran.  

The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence relevant to the issue on appeal exists.  Thus, further efforts to obtain records would be futile.  

In addition, the Veteran was accorded a VA examination in June 2008.  When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA opinion obtained in this case is adequate as it was predicated on a review of the Veteran's claims file, including his statements.  The report also summarized the pertinent evidence of record.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2010).  Additionally, the examiner conducted a thorough evaluation of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

The available medical evidence is sufficient for an adequate determination of the Veteran's hepatitis B claim.  There has been substantial compliance with all pertinent VA law and regulations.  To move forward with this issue would not cause any prejudice to the Veteran.  

Law and Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) & Pond v. West, 12 Vet. App. 341, 346 (1999).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

In this case, the Veteran contends that he currently has chronic hepatitis B that is related to service.  He contends that he was diagnosed with hepatitis B in service and has had the diagnosis since that time.  He reported that he feels chronically fatigued and has not been permitted to donate blood due to his diagnosis of hepatitis B.  

According to the service treatment records, in 1984, the Veteran was infected with hepatitis B.  However, medical "work-up," including serological tests completed in December 1985 showed no present infectious or carrier state from the 1984 hepatitis B infection.  A July 1990 in-service evaluation report includes a notation that the Veteran had no sequelae from his 1984 hepatitis infection.  

Post-service treatment records show no evidence of ongoing treatment for, or diagnosis of, chronic hepatitis B.  

In June 2008, the Veteran was afforded a VA examination.  Based on a review of the claims folder, an interview with the Veteran, and an examination, the examiner concluded that laboratory testing reflected a resolution of the Veteran's acute hepatitis B infection without evidence of chronic residuals.  Significantly, the claims folder contains no medical evidence refuting this medical conclusion.  

The Board notes that the existence of a current disorder is the cornerstone of a claim for VA disorder compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed).  See also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Id.  See also McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  

As the above discussion illustrates, no competent evidence of a current diagnosis of chronic hepatitis B has been received at any time during the current appeal.  Neither post-service medical records, nor the report of the VA examination conducted in June 2008, show the presence of chronic hepatitis B.  Rather, the VA examiner explained that laboratory results showed resolution of the acute hepatitis B infection in service without any chronic residuals.  Of further significance in this matter is the fact that the Veteran has neither referenced, nor submitted, specific additional evidence which provides a current diagnosis of chronic hepatitis B.  Nothing in the record indicates a diagnosis of chronic hepatitis B at any time during the appeal period-or indeed at any time since the Veteran's first period of service.  Thus, service connection for chronic hepatitis B is not warranted.

The Board acknowledges the contentions of the Veteran that he currently suffers from hepatitis B that is related to service.  However, a lay person is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay testimony is competent to establish pain or symptoms, but not establish a medical opinion).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this regard, the Board acknowledges the Veteran's complaints of chronic fatigue since being infected with acute hepatitis B in service.  

However, the Board points out that the Veteran is not competent to attribute such symptoms to a medical diagnosis, such as chronic hepatitis B, especially in light of the fact that there is no competent medical evidence of a current diagnosis.  Moreover, the Veteran is not competent to attribute his symptoms solely to hepatitis B given his history of various, ongoing health problems which began in service, and for which the record shows confirmed diagnoses.  In this case, the disability at issue (hepatitis B) requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Furthermore, the Veteran's contentions are outweighed by the probative June 2008 VA examiner's report which shows resolution of an in-service acute hepatitis B infection, with no chronic residuals.  Thus, as there is no competent evidence of a diagnosis of chronic hepatitis B at any time during the appeal period (or, indeed, at any time since separation from service), the claim for service connection for chronic hepatitis B must be denied.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for chronic hepatitis B.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  Thus, the claim must be denied.


ORDER

Service connection for chronic hepatitis B is denied.


REMAND

Although further delay is regrettable, additional development is necessary to adjudicate the remaining issue on appeal.  

In this case, the Veteran contends that his current bilateral ankle disorder is related to service.  In this regard, he reported multiple sustaining multiple ankle injuries in service.

A review of the service records shows the Veteran was treated for a right ankle sprain in August 1981 and again in October 1982.  

In June 2008, the Veteran was afforded a VA examination of his ankles.  The examiner noted the Veteran's history of a right ankle injury in service as well as current symptoms including pain and stiffness, and mild, monthly flare ups with marked irregularity of the shoe wear pattern.  Testing showed normal strength in the ankles.  The examiner diagnosed a left ankle sprain without residuals and provided no medical nexus opinion.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the examination report showed incomplete findings and an unsupported diagnosis.  In this regard, the examiner provided findings for the right ankle only, yet provided a diagnosis for the left ankle only.  Moreover, the examiner noted only one of the Veteran's right ankle injuries in service and offered no medical nexus opinion.  Thus, the Board finds the examination inadequate.

VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  An examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (B) establishes that the claimant suffered an event, injury or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but (D) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Based on the evidence above, including multiple inservice ankle sprains and the Veteran's complaints regarding current symptoms, the Board finds a VA examination necessary in order to determine the Veteran's complete disability picture and to determine whether the Veteran's current symptoms are related to service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  As this case presents certain medical questions which cannot be answered by the Board, a VA examination must be conducted.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  Further, as no nexus opinion has been provided regarding the etiology of the Veteran's bilateral ankle disorder a VA examination is necessary.  See 38 C.F.R. § 3.159(c)(4); see also Colvin, supra.

In light of the discussion above and to ensure full compliance with due process requirements, it is the decision of the Board that further development is necessary prior to appellate review.  Accordingly, the case is REMANDED for the following action:

1.  Accord the Veteran an appropriate VA examination to determine the nature and etiology of any bilateral ankle disorder that he may have.  The Veteran's claims folder must be provided to the VA examiner to review in conjunction with the Veteran's examination.  The examination report should state that the claims folder has been reviewed.  All necessary tests should be accomplished.  

All pertinent pathology found on examination should be discussed in the examination report.  In addition, for any right and/or left ankle disability diagnosed on examination, the examiner should opine as to whether it is more likely, less likely, or as likely as not that such diagnosed disorder(s) had its(their) clinical onset in service or is(are) otherwise related to active duty.  In answering this question, the examiner should address the Veteran's lay statements regarding the onset of his ankle problems and the objective medical evidence.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

If a diagnosis cannot be rendered with regard to the Veteran's bilateral ankle disorder, the examiner should so state.  The examiner should provide a thorough and complete rationale for all opinions provided in the examination report.  

2.  Following completion of the foregoing, the RO/AMC must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, the RO/AMC should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3.  After the requested development has been completed, the RO/AMC should readjudicate the merits of the claim for service connection for a bilateral ankle disorder based on all the evidence of record, including any additional information obtained as a result of this remand, and all governing legal authority.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. 

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


